Title: From Thomas Jefferson to Madame Oster, 5 April 1789
From: Jefferson, Thomas
To: Oster, Madame



Madam
Paris Apr. 5. 1789.

I am honored with yours of the 1st. instant, and chearfully undertake that Mrs. Bannister shall certainly receive the one addressed to her, as I can deliver it myself in person. I hope to sail for Virginia about the 1st. of May and shall be ready to execute there any other command you may have. I presume you have heard of the death of Colo. Bannister. I have the honour to be with great respect Madam Your most obedient humble servt.,

Th: Jefferson

